Name: Commission Regulation (EEC) No 2087/82 of 29 July 1982 regarding the application of Decision No 1/82 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 82 Official Journal of the European Communities No L 221 / 19 COMMISSION REGULATION (EEC) No 2087/82 of 29 July 1982 regarding the application of Decision No 1/82 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measures required to implement that Decision, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Decision No 81 /968/EEC on the application of derogations from the definition of originating products under the Second ACP-EEC Convention ('), Whereas the ACP-EEC Customs Cooperation Committee set up under the Second ACP-EEC Convention, signed at Lome on 31 October 1979, adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to that Convention, Decision No 1 /82 derogating from the definition of the concept of 'origi ­ nating products' to take into account the special situa ­ tion of Mauritius with regard to its production of canned tuna ; Decision No 1 /82 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1982 until 31 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 9 . 12. 1981 , p . 30 .